DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0086866) in view of Frankel et al. (US 6,019,848).
Regarding claim 1, Park et al. teaches a device for manufacturing an electrode assembly for removing foreign particles through air circulation, the device comprising:
a winding portion (one of ordinary skill in the art can appreciate that a winding portion is present in order to produce a wound or jelly-roll type electrode assembly as taught in para. [0036]);
an electrode transfer line (line into and out of the electrode drying oven 101; Fig. 2); and 
an air blower (intake air damper 121) installed at a top portion of the device and configured to blow air to a bottom portion of the device (Fig. 2).  
Park et al. is silent regarding a device for manufacturing an electrode assembly comprising an outlet configured to discharge air blown to the bottom portion by the air blower.  However, Frankel et al. teaches that it is known in the art for a processing apparatus to comprise a device that has an exhaust duct extending from its lower portion that removes both exhaust gases and residue from the device (col. 13, lines 39-42; Figs. 1A and 17A; corresponds to an outlet configured to discharge air).  Park et al. and Frankel et al. are analogous art as both inventions teach air circulation within a manufacturing process.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for manufacturing an electrode assembly of Park et al. by incorporating an outlet/exhaust duct located at a bottom portion of the device as taught by Frankel et al. that is fully capable of being configured to discharge air flow to the bottom portion by the air blower when doing so better effectuates removing exhaust air from the device and also removes residue from the device.  
The recitations “for manufacturing an electrode assembly”, “for removing foreign particles through air circulation”, "configured to blow air to a bottom portion of the device" and “configured to discharge air blown to the bottom portion by the air blower” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, modified Park et al. is silent regarding a device for manufacturing an electrode assembly wherein the air blower is installed in a transfer direction of the electrode transfer line.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Park et al. wherein the air blower is installed in a transfer direction of the electrode transfer line when doing so effectuates improved drying of the electrode assembly.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 3, modified Park et al. is silent regarding a device for manufacturing an electrode assembly wherein at least one additional air blower is installed to overlap the air blower in a direction crossing a transfer direction of the electrode transfer line and above the winding portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for manufacturing an electrode assembly of Park et al. by incorporating at least one additional air blower installed to overlap the air blower in a direction crossing a transfer direction of the electrode transfer line and above the winding portion when doing so best helps to distribute air through the device.  
Regarding claim 4, modified Park et al. is silent regarding a device for manufacturing an electrode assembly wherein the outlet is installed below the electrode transfer line.  However, because the exhaust line of Frankel discharges exhaust gas and residues from the device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for manufacturing an electrode assembly of Park et al. by incorporating an outlet that is installed below the electrode transfer line when doing so better effectuates removing exhaust air from the device and also removes residue from the device.  
Regarding claim 5, modified Park et al. is silent regarding a device for manufacturing an electrode assembly wherein the outlet is installed at a lateral bottom end portion of the device.  However, because the exhaust line of Frankel discharges exhaust gas and residues from the device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for manufacturing an electrode assembly of Park et al. by incorporating an outlet that is installed at a lateral bottom end portion of the device when doing so better effectuates removing exhaust air from the device and also removes residue from the device.  
Regarding claim 6, modified Park et al. teaches a device for manufacturing the electrode assembly of claim 1 as taught in the rejection of claim 1 above.  Modified Park et al. is silent regarding a system for manufacturing and installing an electrode system, said system comprising a plurality of devices wherein the plurality of devices for manufacturing the electrode assembly includes a first device for manufacturing a first electrode assembly and a second device for manufacturing a second electrode assembly, and the first device and the second device are installed to face each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Park et al. by incorporating a plurality of devices wherein the plurality of devices for manufacturing the electrode assembly includes a first device for manufacturing a first electrode assembly and a second device for manufacturing a second electrode assembly, and the first device and the second device are installed to face each other, thereby creating a system for manufacturing and installing an electrode assembly, when doing so permits for a greater number of electrode assemblies to be manufactured.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
The recitations “for manufacturing and installing an electrode assembly”, “for manufacturing a first electrode assembly” and "for manufacturing a second electrode assembly" are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 7, modified Park et al. is silent regarding a system for manufacturing and installing an electrode system wherein the air blower of the first device is configured to blow air to the winding portion of the first device and the air blower for the second device is configured to blow air to the winding portion of the second device and are installed to face each other at a front of the first and second devices, respectively. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for manufacturing and installing an electrode system device of modified Park et al. by incorporating an air blower of the first device that is configured to blow air to the winding portion of the first device and an air blower for the second device that is configured to blow air to the winding portion of the second device and that are installed to face each other at a front of the first and second devices, respectively when doing so best helps to distribute air through the system.  
The recitations “configured to blow air to the winding portion of the first device” and “configured to blow air to the winding portion of the second device” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 8, modified Park et al. is silent regarding a system for manufacturing and installing an electrode system wherein at least one additional air blower is installed to overlap the air blower of the first device and the air blower of the second device in a direction crossing a transferring direction of the electrode transfer line of the first device and a transferring direction of the electrode transfer line of the second device.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for manufacturing and installing an electrode system device of modified Park et al. by incorporating at least one additional air blower is installed to overlap the air blower of the first device and the air blower of the second device in a direction crossing a transferring direction of the electrode transfer line of the first device and a transferring direction of the electrode transfer line of the second device when doing so best helps to distribute air through the system.  
Regarding claim 9, modified Park et al. is silent regarding a system for manufacturing and installing an electrode system wherein an outlet is installed on respective sides of a space between the first device and the second device.  However, because the exhaust line of Frankel discharges exhaust gas and residues from the device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for manufacturing and installing an electrode system of modified Park et al. by incorporating an outlet that is installed on respective sides of a space between the first device and the second device when doing so better effectuates removing exhaust air from the device and also removes residue from the system.  

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
Applicant argues: Independent claim 1 recites a combination of features in a device for manufacturing an electrode assembly for removing foreign particles through air circulation, the device including a winding portion; an electrode transfer line; an air blower installed at a top portion of the device and configured to blow air to a bottom portion of the device; and an outlet configured to discharge air blown to the bottom portion by the air blower. Applicant respectfully submits that this combination of features is not disclosed or made obvious by the prior art of record.  According to a non-limiting example of the claimed invention, as shown in Figures 3 and 4 of the present application…device 100 includes an electrode transfer line 140, a winding device 130, an air blower (any of 101 to 104) installed at a top portion of the device 100 and configured to blow air to a bottom portion of the device 100, and an outlet 120 configured to discharge air blown to the bottom portion by the air blower.
None of the applied references teaches or suggests the particulars of independent claim 1.  For example, Park is directed to an intake air flow control apparatus for an electrode drying oven. See Abstract and Figure 2 of Park. 
In Park, the electrode drying oven 101 has an air intake duct 141 for supplying air in a moving direction of an electrode formed by coating a current collector with an electrode assembly and an air exhaust duct 142 for discharging mixed gas containing air and a solvent after the electrode slurry is directed. Dampers 121 and 122 are provided to control quantities of air introduced and discharged from the drying oven 101, respectively. The fact that the dried electrode may later be used in a wound electrode assembly does not mean that a winding device would be present in the drying oven. Therefore, the Examiner’s assertion that Park necessarily teaches a winding device is not enough, by itself, to teach or suggest the claimed arrangement of a winding portion and an electrode transfer line a device for manufacturing an electrode assembly for removing foreign particles through air circulation.
Frankel fails to address the above shortcomings in the teachings of Park. In particular, Frankel is directed a system that processes semiconductor wafers in situ, i.e., in the same chamber, to reduce processing time. See Abstract and Figure 1A of Frankel, reproduced below, in which all processing is performed in chamber 15.  Therefore, the combination of Park and Frankel cannot teach or suggest arranging a winding portion and an electrode transfer line in the same device.
It is the Office’s position that a device can include one or more processing areas.  As a result, one of ordinary skill in the art can appreciate that a winding portion and an electrode transfer line are not required to be within the same structure in order to be in the same device.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Applicant argues:  Moreover, the Examiner’s reliance on Frankel as allegedly teaching arranging an outlet/exhaust duct located at bottom of the device is incorrect. At col. 13, ll. 39-42, Frankel clearly states “[e]haust gasses and residue are preferably released from annular pumping channel 40 through exhaust line 60 at a rate controlled by a throttle valve system 63.” As seen above, the annular pumping channel is located at the top of the chamber 15 above heater 25.  
In addition, Frankel discloses at col. 13, Il. 29-39 (emphasis added):
During deposition processing, gas supplied to plate 20 is vented toward the wafer surface (as indicated by arrows 21), where it may be uniformly distributed radially across the wafer surface, typically in a laminar flow. Purging gas may be delivered into chamber 15 from an inlet port or tube (not shown) through the bottom wall of enclosure assembly 200. The purging gas flows upward past heater 25 and to an annular pumping channel 40.  An exhaust system then exhausts the gas (as indicated by arrows 22) into the annular pumping channel 40 and through an exhaust line 60 by a vacuum pump system (not shown).

In other words, in Frankel, clearing the chamber of exhaust gas is exactly opposite the claimed arrangement of the air blower. Thus, one of ordinary skill in the art would not be taught to modify Park in the manner claimed based on the teachings of Park.  Based on the foregoing, Applicant respectfully submits that the Office Action has failed to establish that all elements of the device of claim 1 is provided by the applied art and, in fact, the applied art teaches away from the claimed arrangement of the air blower and the outlet. As such, the Office Action has failed to establish a prima facie case of obviousness in rejecting independent claim 1.  Accordingly, reconsideration and withdrawal of this rejection are respectfully requested.
It is the Office’s position that claim 1 does not recite that the outlet/exhaust duct is located on a bottom portion of the device.  As a result, the outlet of combination of Park and Frankel is fully capable of being configured to discharge air blown to the bottom portion by the air blower.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724